Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Florescu in view of US 2011/0053289 A1 to Lowe et al. (hereinafter 'Lowe') in further view of Neijzen et al. (US 2011/0005341 hereinafter 'Neijzen') and in an even further view of US 2001/0012612 A1 (Petersen et al.).
Regarding claim 17, Florescu discloses a stand-alone assay system (Figs. 1 and 20) comprising: an IC (12) placed horizontally (Fig. 1; para [0038]): an assay chamber (bounded by 7, 13 and 14 in Fig. 1) above the IC containing a precise volume of filtrate (Fig. 1; para [0038]);a membrane filter (6) to filter whole blood (Fig. 1; para [0037), 'filter 6 may be any type of filter (e.g., membrane filter'); a capillary (14) below the membrane filter that is configured to wick the filtrate from the bottom of the membrane  filter into the assay  chamber (Fig. 1; para [0013), 'sample 5 is filtered and wicked via capillary action through a delivery capillary 14 onto a surface 7 of the integrated  circuit  12'); a top surface  (top surface  of housing  1O in  Fig. 1) with an inlet above the membrane  filter (Fig.  1); a battery, wherein the system is configured so the battery at least delivers power to the IC (Fig. 1; para [0048), 'PCB 9 can be any substrate that stores the IC 12 and connects the IC 12 to any other components. The PCB 9 can contain 

Regarding claim 2, Florescu discloses the system of claim 1, and further wherein the inlet has a pronounced edge and a flat edge, and wherein the pronounced edge is above the flat edge (Fig. 20; para [0094), 'This variation may also form the inlet to the delivery capillary 14, where the cover layer 191 may be the filter 6'; Note that the 'flat edge' is understood as being the slanted surfaces forming funnel shape in Fig. 20 which are similar to 'flat edge' 34 of the instant application and 'pronounced edge' is the upper-most horizontal surface ,, beneath cover layer 191).

Regarding claim 4, Florescu discloses the system of claim 1, and further comprising a wireless module (para [0108). 'In STEP 236, the target analyte concentration and/or conclusion may be displayed on a display 1 internal or external to the system 10 or may be transferred elsewhere (e.g., via a wireless link').

Regarding claim 5, Florescu discloses the system of claim 1, and further wherein the IC comprises electrodes (para [0052), 'moisture sensor(s) may be placed in contact with the aqueous 

Regarding claim 6, Florescu discloses the system of claim 5, and further wherein the electrodes are configured to perform electro-chemistries (para [0052)using electrodes to detect a change in resistance or a change in capacitance between the electrodes as a result of the presence of the aqueous sample 5').

Regarding claim 7, Florescu discloses the system of claim 2, and further wherein the pronounced edge is above the bottom of the inlet (Fig. 20; para [0094). 'This variation may also form the inlet to the delivery capillary 14, where the cover layer 191 may be the filter 6'; Note that the 'flat edge' is understood as being the slanted surfaces forming funnel shape in Fig. 20 which are similar to 'flat edge' 34 of the instant application and “pronounced edge” is the upper-most horizontal surface beneath cover layer (191).

Regarding claim 8, Florescu discloses the system of claim 2, and further wherein the pronounced edge can be above the bottom of the inlet (Fig. 20; para [0094), 'This variation may also form the inlet to the delivery capillary 14, where the cover layer 191 may be the filter 6'; Note that the 'flat edge' is understood as being the slanted surfaces forming funnel shape in Fig. 20 which are similar to 'flat edge' 34 of the instant application and 'pronounced edge' is the upper-most horizontal surface beneath cover layer 191).



Regarding claim 10, Florescu discloses the system of claim 2, and further wherein the flat edge is flush with the bottom of the inlet (Fig. 20; see lower-most portion of slanted surfaces forming funnel shape in Fig. 20 flush with inlet 192).

Regarding claim 13, Florescu discloses the system of claim 1, and further wherein the flat edge is configured to (INTENDED USE) not collect a sample off a swiped surface, and wherein the pronounced edge is configured to collect a sample off a swiped surface (Fig. 20; para (0096], 'finger stick of blood'; Note that a swipe of blood would be wiped off the finger at the upper-most portion in Fig.  20).

Regarding claim 17, Florescu discloses the system of claim 1, but does not specifically disclose wherein the top surface can be hydrophobic or non-stick. However, Lowe discloses wherein the top surface can be hydrophobic or non-stick (Fig. 4; para (0488), 'surface of first substrate 502 includes reservoir 507 and buffer inlet 520. First substrate 502 can be formed from a hydrophobic material'). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the top surface of Florescu of hydrophobic materials as disclosed in Lowe in order to prevent a biological sample from sticking to the top surface and direct it towards the filter.

Regarding claim 17, Florescu in view of Lowe discloses the system of claim 17 above, but does not specifically disclose wherein the inlet blocks the membrane filter from contact by a user during use. However, Neijzen discloses wherein the inlet blocks the membrane filter from contact by a user during 
Regarding claim 17, Florescu, Lowe and Neijzen et al. discloses the system of claim 17, but does not disclose further comprising a physical mesh between the filter and the inlet, wherein the mesh is configured to protect the filter from contact. However, Petterson discloses a physical mesh (102) between the filter (100) and the inlet (86, Fig. 6; para (0065]), wherein the mesh is configured to protect the filter from contact (Fig 6). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a mesh as disclosed in Petersen with the system of Florescu et al. in order to protect the filter from damage to contact during use.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Florescu in view of US 2011/0053289 A1 to Lowe et al. (hereinafter 'Lowe') in further view of Neijzen et al. (US 2011/0005341 hereinafter 'Neijzen').
Regarding claim 18, Florescu discloses a stand-alone assay system (Figs. 1 and 20) comprising: an IC (12) placed horizontally (Fig. 1; para [0038]): an assay chamber (bounded by 7, 13 and 14 in Fig. 1) above the IC containing a precise volume of filtrate (Fig. 1; para [0038]);a membrane filter (6) to filter whole blood (Fig. 1; para [0037), 'filter 6 may be any type of filter (e.g., membrane filter'); a capillary (14) below the membrane filter that is configured to wick the filtrate from the bottom of the membrane  filter into the assay  chamber (Fig. 1; para [0013), 'sample 5 is filtered and wicked via capillary action through a delivery capillary 14 onto a surface 7 of the integrated  circuit  12'); a top surface  (top surface  
Florescu discloses the system of claim 18, but does not specifically disclose wherein the top surface can be hydrophobic or non-stick. However, Lowe discloses wherein the top surface can be hydrophobic or non-stick (Fig. 4; para (0488), 'surface of first substrate 502 includes reservoir 507 and buffer inlet 520. First substrate 502 can be formed from a hydrophobic material'). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the top surface of Florescu of hydrophobic materials as disclosed in Lowe in order to prevent a biological sample from sticking to the top surface and direct it towards the filter.
Regarding claim 18, Florescu in view of Lowe discloses the system of claim 18 above, but does not specifically disclose wherein the inlet blocks the membrane filter from contact by a user during use. However, Neijzen discloses wherein the inlet blocks the membrane filter from contact by a user during use (see filter 2 protected in Fig. 13; para (0036], 'filter element may be covered by a coarse capillary structure... to minimize the risk of contact between the operator of the cartridge and the blood'). It .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Florescu in view of Neijzen et al. (US 2011/0005341 hereinafter 'Neijzen') and in further view of US 2001/0012612 A1 (Petersen et al.).
Regarding claim 19, Florescu discloses a stand-alone assay system (Figs. 1 and 20) comprising: an IC (12) placed horizontally (Fig. 1; para [0038]): an assay chamber (bounded by 7, 13 and 14 in Fig. 1) above the IC containing a precise volume of filtrate (Fig. 1; para [0038]);a membrane filter (6) to filter whole blood (Fig. 1; para [0037), 'filter 6 may be any type of filter (e.g., membrane filter'); a capillary (14) below the membrane filter that is configured to wick the filtrate from the bottom of the membrane  filter into the assay  chamber (Fig. 1; para [0013), 'sample 5 is filtered and wicked via capillary action through a delivery capillary 14 onto a surface 7 of the integrated  circuit  12'); a top surface  (top surface  of housing  1O in  Fig. 1) with an inlet above the membrane  filter (Fig.  1); a battery, wherein the system is configured so the battery at least delivers power to the IC (Fig. 1; para [0048), 'PCB 9 can be any substrate that stores the IC 12 and connects the IC 12 to any other components. The PCB 9 can contain one or more batteries'): and an assay result display (1), wherein the display comprises a digital display (Fig. 1; para [0038), 'digital display 1'); wherein the inlet is configured to collect whole blood from a sample surface swiped across the top surface (Fig. 1; para [0036), 'aqueous sample 5 may be whole blood, plasma, serum, diluted blood derivatives'), and, wherein the whole blood in the inlet is wicked into the membrane filter (Fig. 2; para [0040), 'aqueous sample 5 being wicked into the filter 6'), and wherein the IC measures a target analyte in the filtrate in the assay chamber (Fig. 1; para [0036), 'detecting, and/or quantifying particles 4 binding on the surface 7 of the IC 12. An assay may be any procedure used to detect the presence of a target analyte or to quantify the concentration or amount of the target analyte in the aqueous sample 5').
Regarding claim 19, Florescu discloses the system of claim 1, but does not specifically disclose wherein the inlet blocks the membrane filter from contact by a user during use. However, Neijzen discloses wherein the inlet blocks the membrane filter from contact by a user during use (see filter 2 protected in Fig. 13; para (0036], 'filter element may be covered by a coarse capillary structure... to minimize the risk of contact between the operator of the cartridge and the blood'). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to cover the filter of Florescu as disclosed in Neijzen in order to prevent a user from damaging the membrane filter during use.
Regarding claim 19, Florescu and Neijzen et al. discloses the system of claim 19, but does not disclose further comprising a physical mesh between the filter and the inlet, wherein the mesh is configured to protect the filter from contact. However, Petterson discloses a physical mesh (102) between the filter (100) and the inlet (86, Fig. 6; para (0065]), wherein the mesh is configured to protect the filter from contact (Fig 6). It would have been obvious to a person of ordinary skill in the art at the time the invention was made .

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive in light of the new rejections of record as can be seen above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        5/20/2021